Citation Nr: 0924407	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the feet, secondary to pes planus with 
metatarsalgia and hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to July 
1978.  The Veteran also served in the National Guard in 1978 
and in 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in North Little Rock, Arkansas that 
denied service connection for DJD of the feet as secondary to 
pes planus.

This matter previously came before the Board in March 2007.  
At that time, the Board determined that the Veteran was 
entitled to service connection for his pes planus, but 
remanded the issue herein for further development insofar as 
the evidence was unclear as to whether the Veteran actually 
had DJD of the feet. 

This matter again came before the Board in August 2008, and 
was again remanded. The Member of the Board who conducted the 
April 2006 hearing concerning the Veteran's claim was no 
longer employed at the Board.  Insofar as the Veteran 
expressed a desire to appear at a hearing before a current 
Board Member, this matter was remanded so that such a hearing 
could be held.  

The contemplated hearing was held before the undersigned 
Member of the Board in December 2008.  The hearing having 
been conducted, this case was returned to the Board for 
appellate disposition.  


FINDING OF FACT

In a rating decision dated in July 2008, the RO effectively 
conceded service connection for the Veteran's DJD of the 
feet, insofar as the stated rationale for its decision to 
grant a 30 percent rating for the Veteran's pes planus with 
metatarsalgia and hallux valgus was based, in part, on the 
RO's conclusion that the Veteran was developing early 
degenerative changes of the feet including arthritis of the 
metatarsophaolangeal joints and the proximate and distal 
interphalangeal joints of the toes which were a normal 
progression of his pes planus disability.  


CONCLUSION OF LAW

In a rating decision dated in July 2008, the RO conceded that 
the Veteran's DJD of the feet was caused by his service 
connected pes planus with metatarsalgia and hallux valgus and 
the requirements for service connection on a secondary basis 
were therefore met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action 
taken herein below, the Board finds that no further 
assistance in developing the facts pertinent to the Veteran's 
claims is required at this time.  

The procedural history of this case shows that the Veteran 
filed a claim for pes planus and DJD secondary to pes planus 
in March 2004.  The RO denied both of these claims, and the 
Veteran appealed this denial.  In a decision and remand dated 
in March 2007 the Board granted service connection for pes 
planus based upon the conclusions set forth in a letter from 
the Veteran's private physician, who opined that the 
Veteran's pes planus, metatarsalagia, hallux valgus, and 
other foot problems were related to the foot pain that he 
experienced during his service.  However, insofar as there 
was no clear diagnosis of DJD of the feet the Board remanded 
the issue of service connection for DJD of the feet as 
secondary to pes planus for further development, including a 
VA examination.  

In August 2007, the Veteran submitted a letter from his 
private physician in which the physician opined that the 
Veteran "was developing arthritis of the feet, including 
arthritis of the metatarsophalangeal joints and the proximal 
and distal interphalangeal joints of the toes.  This is the 
normal progress of this disease process.  The patients who 
have these problems eventually develop degenerative joint 
disease involving the joints of the feet."  A VA examination 
of the feet was conducted in April 2008.  The examiner did 
not directly address the question of whether the Veteran had 
DJD of the feet that was caused or aggravated by his pes 
planus.  The examiner did not diagnose DJD of the feet.  

In August 2008, the RO granted the Veteran a 30 percent 
rating for his pes planus with metatarsalgia and hallux 
valgus.  In the section entitled "Reasons for Decision", 
the RO wrote that, "[i]n addition to visible deformity of 
the foot, the evidence shows that you are developing early 
degenerative changes of the feet including arthritis of the 
metatarsophalangeal joints and the proximal and distal 
interphalangeal joints of the toes which are a normal 
progression of the disease."  The RO relied, in part, on the 
above statement to support assigning a 30 percent rating for 
the Veteran's pes planus even though all of the listed 
requirements for a 30 percent evaluation were not met.  Thus, 
the RO conceded that the Veteran has DJD of the feet that was 
caused by his pes planus with metatarsalgia and hallux 
valgus.  Insofar as the RO conceded that all of the 
requirements for service connection of DJD of the feet as 
secondary to pes planus were met, service connection is 
granted.  


ORDER

Service connection for DJD of the feet as secondary to pes 
planus with metatarsalgia and hallux valgus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


